Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Hahm on August 5, 2022.

The application has been amended as follows: 
In the Amendment filed on 7/26/2022:

Claim 1, line 7, after “a spring element” insert –elastically--.

Allowable Subject Matter
Claims 1-18, and 20 are allowed.  Claims 8-11, 12-17, and 20 have been renumbered as 14-17, 8-13, and 19, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in, (i) independent Claim 1 of a spring element elastically arranged on a first one of the first rail or the second rail, wherein the spring element and the first one of the first rail and the second rail have an integral one-piece construction, and wherein the spring element has a first surface facing the second one of the first rail or the second rail, and the protrusion has a second surface facing the first one of the first rail or the second rail such that the first surface and the second surface bear against each other in a connected condition of the first rail and the second rail; (ii) independent Claim 8 of wherein the spring element and the first one of the first rail and the second rail have an integral one-piece construction, wherein the spring element is one of at least two spring elements arranged on the first one of the first rail or the second rail, and the protrusion is one of at least two protrusions arranged on the second one of the first rail or the second rail, the at least two spring elements being spaced 4apart from each other in a longitudinal direction of the first one of the first rail or the second rail and co-operating with the at least two protrusions spaced from each other in the longitudinal direction on the second one of the first rail or the second rail in a connected condition of the first rail and the second rail; (iii) independent Claim 18 of wherein the spring element is one of at least two spring elements arranged on the first one of the first rail or the second rail, and the protrusion is one of at least two protrusions arranged on the second one of the first rail or the second rail, the at least two spring elements being spaced apart from each other in a longitudinal direction of the first one of the first rail or the second rail and co-operating with the at least two protrusions spaced from each other in the longitudinal 6direction on the second one of the first rail or the second rail in a connected condition of the first rail and the second rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
August 6, 2022



/HANH V TRAN/Primary Examiner, Art Unit 3637